Citation Nr: 0109539	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to January 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
January 1999 rating determination by the Buffalo, New York 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's neck injury in service was acute and 
transitory and a chronic disability was not then present.

2.  The veteran's current neck disability is not shown to be 
causally related to his active military service or to an 
injury incurred during his active military service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was treated for 
injuries sustained in a motor vehicle accident in April 1982.  
He was riding as a passenger and was thrown against the 
dashboard and windshield and later complained of neck pain.  
Examination revealed tenderness at C4-5.  X-rays of the 
cervical spine showed no evidence of misalignment or fracture 
and interspaces appeared maintained.  A December 1984 
separation examination report revealed no significant 
abnormality of the neck or upper extremities.

On VA examination in February 1987 the veteran complained of 
generalized aching in the neck with occasional numbness in 
the fingers of the right hand.  The cervical spine was 
nontender.  Range of motion showed forward flexion to 65 
degrees, backward extension to 45 degrees, lateral flexion to 
30 degrees and rotation to 30 degrees.  X-rays of the 
cervical spine revealed no soft tissue, joint or bony 
abnormality.  The clinical impression was cervical strain.  

Private medical treatment records dated in April 1995 show 
the veteran was evaluated for complaints of left neck, 
shoulder and arm discomfort including some numbness in the 
lower arm and hand on the radial aspect.  The examiner 
reported the veteran was not aware of any injury related to 
this.  The examiner also reported the veteran's history was 
significant for a low back injury 10 years ago, but that it 
was totally unrelated.  The clinical assessment was 
questionable neuritis.  

In a medical opinion dated in May 1995, neurologist M.G. 
Dunn, M.D. stated that he evaluated the veteran for left arm 
numbness.  X-rays showed some degenerative changes at C5 
through C7.  There was a foraminal encroachment at both 
levels more on the left than right.  The veteran denied any 
injury to the neck or arm.  The clinical impression was 
double crush syndrome involving a left C6 radiculopathy and 
minimal carpal tunnel syndrome.  He had radiating 
paresthesias, absent biceps and brachial radialis reflexes, 
and mild weakness and denervation in the biceps all 
supporting the C6 radiculopathy.  

In a statement dated in September 1996 the veteran indicated 
that recently he developed "numb spots" in his left arm and 
sought treatment from a neurologist who told him that he was 
developing arthritis in his neck.  The veteran stated that 
since he had suffered no injuries of even a minor nature 
since service that this could only have been caused by the 
accident.  

Private treatment reports from Highland Hospital show the 
veteran underwent physical therapy from May 1998 to December 
in 1998.  

Records from R.A. Stea, M.D. show the veteran was evaluated 
for chronic neck ache and episodic arm symptoms between June 
and October 1999.  Dr. Stea noted the veteran's injury in 
service stating that he went on to have chronic low level 
neck pain.  The examiner recommended an MRI because of the 
veteran's previous significant trauma and residual symptoms.  
The MRI showed C5-6 disc spur complex to the left, which 
narrowed the central canal and foramen.  There were similar 
but less severe findings at C6-7 to the right.  There were no 
abnormal signals in the spinal cord.  The clinical impression 
was history of myeloradiculopathy.  A letter from C. Borghi-
Cavallaro dated in November 1999 indicates that she did not 
examine the veteran but that he was evaluated initially by a 
nurse practitioner and subsequently referred to Dr. Stea.  

On VA examination in June 2000 the veteran's history of 
injury in service was noted in detail.  The veteran reported 
that following the accident he continued to complain of 
tenderness in the neck area and that subsequent X-rays were 
taken which were always negative.  He did well following 
service discharge in 1985 until 1996 when he was bending over 
at work and noticed some numbness in the left arm.  He was 
referred to a neurologist who did a variety of EMG studies, 
which indicated possible neuropathy.  In 1997,  he had a 
recurrence of numbness in his left arm as well as some spotty 
numbness in portions of his right upper extremity.  An MRI 
was significant for a C5-6 disc spur complex to the left, 
which now is a central canal and foramina.  There were 
similar but less severe findings at C6-7 to the right.  There 
were no abnormal signals to the spinal cord.  The veteran 
reported that he had been seen intermittently between 1997 
and 1999, but further diagnosis or therapeutic procedures had 
not been done.

The veteran had no neck pain but did have weakness, 
stiffness, fatigability and lack of endurance.  He was not 
under treatment for his neck condition currently.  He stated 
that he did not have any flare-ups of his neck condition and 
did not use crutches, a brace or a cane.  There was no 
history of surgery.  The only injury was that of the motor 
vehicle accident in 1982.  The veteran worked as a computer 
engineer and stated that bending over the computer led to 
some fatigue in his neck after a period of several hours.  He 
did not mention any disabilities as far as daily activities 
were concerned.  

On examination neck flexion was a full 30 degrees, backward 
extension was approximately 20 degrees, lateral flexion was 
40 degrees and rotation was 50 degrees.  The diagnosis was 
per MRI, C5-6 disc spur complex to the left with narrowing of 
the central canal and foramina similar to the less severe 
findings on C6-7 to the right.  The examiner opined that 
based on the fact that there were no abnormalities initially 
or for the next two years while the veteran was in the 
service, and also based on the fact that radiculopathy 
symptomatology did not surface until 1996, he could not say 
with any degree of certainty that the veteran's current 
cervical spine condition was related to the motor vehicle 
accident in 1982.


Analysis

During the pendency of the veteran's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Even under the revised criteria, VA has met its duty to 
assist in the present case and remanding for development 
under the new law is unnecessary.  Specifically, the veteran 
has been provided a VA medical examination in connection with 
his claim, and all evidence adequately identified by the 
veteran has been requested and received.  The veteran has 
been informed of the evidence necessary to substantiate his 
claim and of the evidence that he should submit to 
substantiate his claim.  For example, the RO sent the veteran 
a copy of the May 1997 rating decision, which included a 
statement notifying the veteran that the evidence need for a 
successful claim included medical reports showing a current 
disability and medical statements connecting the disability 
to service.  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not been 
sought or already associated with his claims folder, are 
available.  He has been fully informed of the steps VA has 
taken to obtain the medical evidence needed to substantiate 
his claim.  Each time VA contacted one of the veteran's 
provate physicians, the RO sent the veteran a copy of the 
contact letter.  In a letter of June June 1996, the RO 
notified the veteran of the importance of contacting 
physicians who held medical evidence relevant to the claim.  
As a result of the steps taken by the RO to develop this 
claim, the veteran has been made aware of the evidence 
necessary to substantiate the claim, and he has been kept 
aware of VA's actions.  He has also been reminded of his own 
responsibilities with regard to obtaining relevant medical 
reports.  Under these circumstances, there is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  Service connection may also be 
granted on a presumptive basis for certain chronic diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within a year after service discharge.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service medical records show that the veteran was evaluated 
for neck pain following a motor vehicle accident in April 
1982.  However, the episode was apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment during the 
remaining months of service.  The veteran's 1984 separation 
examination was negative for any residual disability.  In 
this case, the medical evidence tends to establish that the 
veteran developed a neck disability after separation from 
military service.  

Although the record shows a diagnosis of cervical strain in 
February 1987, there is no competent medical evidence as to 
any nexus between such diagnosis and the veteran's in-service 
complaint of neck pain.  Rather, the in-service complaint was 
acute and not shown to be chronic.  Moreover, the neck pain 
was not diagnosed as cervical strain, in service, but simply 
noted in association with evaluation for injuries sustained 
in the motor vehicle accident.  In addition, the veteran's 
private physician in April 1995 stated that the veteran's 
injury in service was totally unrelated to the current neck 
symptoms.  Also, the VA examiner in June 2000 noted that no 
abnormalities were seen initially or for the next two years 
while the veteran was in service and that the radiculopathy 
symptoms did not surface until 1996.  The examiner opined 
that he could not say with any degree of certainty that the 
veteran's neck disorder was related to the motor vehicle 
accident in 1982.  

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

Some of the post-service medical records note a history of a 
motor vehicle accident in service with neck problems since 
that time.  For example, there are the May 1998 physical 
therapy records indicating complaints of neck pain and arm 
symptoms from a motor vehicle accident; and the 1999 records 
of Dr. Stea which indicate chronic low level neck ache since 
motor vehicle accident while in the military.  However, the 
report of the VA examination of June 2000 contradicts this 
positive evidence.  Therefore, the positive evidence must be 
weighed against the negative evidence to determine whether 
there is sufficient positive evidence to establish the claim. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the June 
2000 VA examination is the most persuasive, as it was clearly 
based on a review of the claims folder and included detailed 
reasons and bases for the opinion offered.  In contrast, 
regarding the opinion offered by Dr. Stea it does not appear 
that he had the same familiarity with the complete record.  
His evaluation was not performed as part of a compensation 
and pension examination and there is no indication that Dr. 
Stea reviewed the veteran's medical history, as found in the 
claims file, in formulating his opinion.  With regard to 
medical evidence, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet.App. 
109, 112 (1999).  Further, although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
Dr. Stea's comments, in context, are merely the recordation 
of the history as related by the veteran, and do not 
represent a medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, to the 
extent that his clinical records based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's neck disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  

In short, of the opinions offered, greater weight is to be 
accorded the recent June 2000 VA examiner's findings and 
conclusions as opinion was rendered after a thorough review 
of the veteran's claims folder, including service medical 
records and post-service medical and lay evidence.  There is 
no similar indication in the record that the Dr. Stea 
reviewed the entire record.

The veteran's contentions have also been considered.  
However, the crucial question in this case is whether the 
injury in service caused the neck disability the veteran has 
now.  This question is one that can only be answered 
convincingly by applying medical judgment.  The opinion of an 
individual who is not an expert in medical matters cannot 
provide an adequate basis for answering the question.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].

Therefore after weighing all the evidence, the Board adopts 
the June 2000 VA examiner's conclusions, and, in light of the 
other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 
(1995).

The veteran has not otherwise submitted evidence sufficient 
to support a finding of fact that his neck disability is 
related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  For 
this reason, the preponderance of the evidence is against the 
veteran's claim.



ORDER

Entitlement to service connection for a neck disability is 
denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


